Citation Nr: 1510728	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of abdominal aortic aneurysmectomy surgery and related surgeries.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in July 2014, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the July 2014 remand directives were not completed and an additional remand is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's July 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's remand must be conducted prior to adjudication.

The AOJ was directed to schedule the Veteran for VA examinations by clinicians with the relevant and necessary expertise to determine the presence and extent of any current disability or disabilities, to include loss of use of his right hand, constant numbness in his right knee, watering of the right eye, viral infection, and skin rash.

With respect to the skin rash, the VA examiner indicated that the Veteran reported he had the rash since an MRI burned him at the Richmond, Virginia VA in 2008.  The examiner stated that he reviewed the Veteran's claims file and VistaWeb, which showed no reports or images from the Richmond VA and added that the only MRI on file was from October 2008 at the Durham, North Carolina VA Medical Center.  The examiner further indicated that records requested from outside dermatology never arrived in the claims file.  See September 2014 VA examination report, pg. 26.  He concluded that without the presence of a current rash and documentation of a past rash there could be no nexus to the past surgical event.  Id.

A June 2010 VA medical record from the Durham VA Medical Center contained the results of a skin biopsy showing the presence of chronic pustular and spongiotic dermatitis with eosinophils and erythema multiforme features.  VA medical records from Durham VA Medical Center dated in December 2011 show the Veteran was evaluated a number of times for a skin disorder - variously diagnosed as chronic eczematous dermatitis, neuropathic pruritus, and allergic contact dermatitis - which he attributed to an MRI performed under VA auspices in the Richmond Memorial Hospital in Rockingham, North Carolina in 2008.  He also appears to attribute pruritis to an October 2008 abdominal CT at the Durham VA.  

VA treatment records note that the Veteran received outside treatment at the Carolina Skin Center in 2009, and a July 2014 VA medical record notes the Veteran received care from DermOne of North Carolina.  The record further indicates that notes from the latter provider were to be scanned for review.  Records from Carolina Skin Center and DermOne of North Carolina are not associated with the Veteran's electronic record.  In light of the above, it is unclear what records the examiner considered in reaching his conclusion that there was no documentation of a past rash.  Accordingly, additional medical inquiry is warranted.

Regarding the aforementioned outstanding private medical records, the Board notes that the Veteran submitted a blank VA Form 21-4142 in September 2014, and stresses that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As to the Veteran's watering of the right eye, the Veteran was afforded a general service connection examination for a right eye disability.  The examiner failed to provide the requested opinion regarding the Veteran's claim that his watering of the right eye was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in relation to the Veteran's surgeries in late 2007 and early 2008.  See September 2014 VA examination report, pg. 27.  Thus, the eye examination is inadequate for rating purposes.  

With respect to the knee disorder, the Veteran previously claimed that he had numbness in his right knee due to the 2007 and 2008 surgeries.  See November 2008 claim.  However, the September 2014 VA examiner noted that the Veteran "withdraws that claim and states his only knee problem is 'it started giving out.'"  See September 2014 VA examination report, pg. 7.  Additionally, the Veteran reported that his knee numbness was "no longer a problem."  Id. at 26.  Consequently, the examiner stated that no joint evaluation would be performed in connection with the Veteran's claimed knee numbness.  Id.  

To be present as a current disability, a claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if a disability subsequently resolves during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the record shows the Veteran complained of a knee disability during the pendency of the appeal, an examination and opinion is required to assess the nature and etiology of any present or resolved knee disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from Carolina Skin Center, Pinehurst Neurology, Pinehurst Dermatology, Liberty HomeCare, Health Keeperz, and DermOne.  After obtaining completed authorization forms from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Following completion of the above development, submit the Veteran's claims file for opinions from clinicians with the relevant and necessary expertise to determine the presence and extent of any current disability or disabilities, to include any orthopedic or neurological disorder of his right knee, watering of the right eye, and skin rash.  The claims file must be reviewed by the examiner and such review must be noted in the examination report(s).  

An examination of the right knee should be performed as the prior examiner did not conduct an orthopedic examination.  Examinations of the eye and skin were previously conducted, however, if the clinician providing the respective opinions determines that another examination is necessary to provide the requested opinions, such should be scheduled.

a.  The examiner(s) must clearly state whether the Veteran has additional disability, to include constant numbness or giving way of his right knee, watering of the right eye, and skin rash as a result of his abdominal aortic aneurysmectomy surgery performed by VA in December 2007 and, or, the subsequent related surgeries performed in January 2008 and May 2008.  The examiner should also address whether the Veteran has additional disability manifested by skin rash as a result of the October 2008 VA follow-up CT of the abdomen with contrast.  

b.  If so, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

c.  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider.

d.  Was the cause of the additional disability due to an event that was not reasonably foreseeable.  The examiner should note that the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner's attention is directed to June 2010 VA results of a skin biopsy showing the presence of chronic pustular and spongiotic dermatitis with eosinophils and erythema multiforme features.  VA medical records from Durham VA Medical Center dated in December 2011 show the Veteran was evaluated a number of times for a skin disorder - variously diagnosed as chronic eczematous dermatitis, neuropathic pruritus, and allergic contact dermatitis.  As skin disorders manifested during the claim period a medical opinion is being requested.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

